UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6274


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIUS NESBITT, a/k/a Butch,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cr-01153-DCN-1)


Submitted:   June 23, 2015                    Decided:    July 1, 2015


Before DUNCAN and    KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julius Nesbitt, Appellant Pro Se. Emmanuel Joseph Ferguson,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julius Nesbitt appeals the district court’s order denying

his motion to correct the court’s amended criminal judgment.                 We

have reviewed the record and find no reversible error.                 To the

extent the district court’s oral pronouncements at sentencing

created   any    ambiguity,   we    find   that   its     written     judgment

unambiguously    clarified    its   intent.       See    United     States   v.

Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003) (holding that

when the sentencing transcript is ambiguous, we look to written

criminal judgment to resolve ambiguity).          Accordingly, we affirm

the   district   court’s   order.    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                     2